Citation Nr: 0007545	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-33 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an amputation of the 
right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, and his wife 


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
November 1945.  He was a prisoner of war in the European 
Theater from early January  until mid-May 1945.   

This appeal arises from a regional office determination that 
the amputation of the right foot that occurred in 1995 was 
not proximately due to or otherwise related to the residuals 
of bilateral trenchfoot for which the veteran has been 
granted service connection. 


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran was a prisoner of war for approximately five 
months and he has been granted service connection for several 
disabilities, including residuals of trenchfoot, bilateral.  

3.  In April 1995, the veteran sustained a ruptured aortic 
aneurysm.  Both legs were affected because of a lack of blood 
supply. 

4.  Despite several surgical procedures, the veteran 
continued to have cardiovascular, renal, and pulmonary 
problems, in addition to necrotic tissue changes in the right 
foot, eventually requiring an amputation of the right lower 
extremity.

5.  Two Department of Veterans Affairs (VA) physicians have 
found that there was no relationship between the remote cold 
exposure injury that occurred during service and the aortic 
aneurysm, its rupture, the thromboembolism, and subsequent 
peripheral ischemia and limb loss,

CONCLUSION OF LAW

Service connection for an amputation of the right foot is not 
in order because the disability was not incurred in or 
aggravated by service, is not proximately due to or the 
result of a service connected disability, and was not 
aggravated by any service connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in essence, that the loss of his right 
leg can be traced directly to the residuals of frozen feet 
that occurred in service as a result of his prisoner-of-war 
experience.  He contends that his private physician indicated 
that the episode of trenchfoot that occurred in service 
caused permanent arterial vasomotor damage in the right foot, 
and that such damage was a significant factor in his illness 
in 1995 that led to the amputation of his right foot.  The 
veteran maintains that he had problems with his feet, 
including pain and discoloration of his feet during cold 
weather, from the time of his prisoner-of-war experience to 
the time of his surgery in 1995. 
I.  Background

On a report of separation from service in November 1945, the 
veteran reported that he had frozen feet, with no hospital 
treatment, in January 1945, and other injuries or diseases 
resulting from his prisoner-of-war experience in early 1945.  
On physical examination, blood pressure was 120/80, and the 
cardiovascular system was reported normal.  The feet and skin 
were reported normal.  A chest X-ray was interpreted as 
normal.  

A claim for service connection for various disabilities, 
including disabilities and injuries resulting from 
prisoner-of-war status, was received from the veteran in 
December 1945.  

The veteran was granted service connection for traumatic 
arthritis of the left elbow, evaluated as 10 percent 
disabling, and for anxiety state, residuals of hepatitis, and 
residuals of trenchfoot, bilateral, all evaluated as 
0 percent disabling.

On a VA examination in April 1947, the veteran reported being 
captured by the German Army in early January 1945, and 
remaining a prisoner of war until mid-May 1945.  He described 
various disabilities resulting from the prisoner-of-war 
experience, including diarrhea, frozen feet, nutritional 
neuritis, and a stiffened left elbow.  He described only 
occasional episodes of stomach and bowel trouble, and he 
stated that his feet were better, causing very little 
discomfort.  He indicated that he had a very painful left 
elbow.  

On a VA examination in April 1950, the veteran reported no 
medical treatment since his last VA examination.  He reported 
that he had been working in advertising since 1946 with no 
time lost from work.  On a special internist examination, 
blood pressure was 124/78, and arterial pulsations were 
moderate.  Examination of the extremities was essentially 
normal.  A liver function test and complete blood count were 
normal.  Examination of the cardiovascular system was normal.  
On orthopedic examination, it was noted that the veteran had 
a history of frozen feet bilaterally, and that there were no 
residuals.

In early 1996, a claim for service connection for an 
amputation of the right foot was received from the veteran.

Hospital records were received from Saint Luke's Medical 
Center showing that the veteran was hospitalized through the 
emergency room in April 1995, in hypotensive shock as the 
result or a ruptured abdominal aortic aneurysm.  He was 
rushed into surgery for repair of the aortic aneurysm.  Both 
legs had lost their blood supply, and an embolectomy catheter 
was passed down into the iliac artery, well into the femoral 
and superficial femoral arteries, removing a thrombus. 

Postoperatively, the veteran had additional cardiovascular, 
pulmonary, and renal problems.  The right foot became mottled 
and cyanotic.  The physicians met with the veteran's family 
to explain operative and non-operative management.  The risk 
of operative intervention in an unstable patient was 
explained.  The physicians advised the family that the risk 
of a thromboembolectomy, even if successful, could include 
nerve damage, vein damage, paralysis, ischemia, gangrene, 
amputation of the affected limb, or cardiovascular problems.  
Surgery on the right lower leg was performed, including a 
right popliteal-tibial thromboembolism, which returned an 
additional thrombus.  

Thereafter, the veteran continued to have cardiovascular, 
pulmonary, and renal problems.  There were further problems 
in the right foot area, with necrotic tissue, and an 
amputation of the right foot was performed.  

In September 1996, the veteran's physician, Ronald A. Savrin, 
M.D. Chief of Vascular Surgery at Saint Luke's Medical 
Center, provided a statement indicating that the veteran 
required an amputation of the right foot due to severe 
arterial ischemia. 

In a rating in September 1996, the regional office denied 
service connection for amputation of the right foot. 

In January 1997, Dr. Savrin indicated that the veteran's 
history was significant for an episode of "frozen feet" that 
occurred during his active military service.  Dr. Savern 
indicated that, although this episode had occurred many years 
previously, it was quite likely that he had developed 
permanent arterial vasomotor damage.  He expressed the 
opinion that such occurrence was a significant factor in his 
postoperative course leading to amputation. 

The veteran and his wife testified at a hearing at the 
regional office in April 1997.  They stated that the veteran 
had pain and discoloration of the feet after service, 
especially in cold weather, and that these problems continued 
through 1995.  

In June 1997, a VA physician offered an opinion after 
reviewing the veteran's various medical records, including 
the service medical records, post service medical records, 
and the reports of the veteran's illness in 1995.  The 
physician noted that the veteran presented with a ruptured 
abdominal aortic aneurysm in April 1995, that he had been in 
hypertensive shock, and that there had been bilateral 
cyanotic feet "cadaveric" limbs.  Following the initial 
surgery, there was mild cyanosis of the right foot 
necessitating return to the operating room where a popliteal 
thromboembolectomy was performed, with retrieval of popliteal 
thrombus.  It was determined that both the peroneal and 
anterior tibial vessels were probably chronically occluded.  
The veteran then had further problems with gangrenous changes 
in the right foot, and an amputation of the right foot was 
performed.  

The physician reviewed the veteran's service history and 
examinations after service.  It was specifically noted that 
the feet were normal in 1950, and that there were no 
notations of any significant sequelae relating to the cold 
exposure in service.  The physician expressed the opinion 
that the medical scenario of a ruptured aortic aneurysm and 
right iliofemoral and distal thrombosis could have completely 
explained the loss of the limb that occurred in 1995.  There 
was a chronic occlusive disease which contributed to vascular 
compromise, without any relationship to the prior frostbite 
exposure.  The sequelae of frostbite were discussed.  It was 
noted that localized skin and tissue injuries as the result 
of cold exposure did not appear in the post service medical 
records.  The physician expressed the opinion that the tissue 
necrosis and gangrenous changes that occurred in 1995 were 
related to the acute changes that occurred in the context of 
the abdominal aortic aneurysm rupture and thrombosis of the 
iliofemoral system as well as the more distal thrombus and 
possible embolus development in the popliteal and tibial 
systems. 

Another VA physician in January 1998 reviewed the veteran's 
various medical records and concluded that there was no 
relationship between the remote cold exposure injury that 
occurred in service and the aortic aneurysm, its rupture, the 
thromboembolism, the peripheral ischemia, and the limb loss.  
Specifically, it was indicated that the veteran sustained 
"what can only be described as medical catastrophe, a 
ruptured aortic aneurysm" in April 1995.  Heroic medical 
measures and surgical intervention saved his life, and the 
physician noted that numerous complications associated with 
the medical catastrophe occurred, including respiratory 
failure, renal failure, thromboembolism, and vascular 
insufficiency of the lower extremities, eventually resulting 
in the amputation of the right foot.  

It was noted that the physicians had apprised the veteran and 
his family of the various risks and complications associated 
with the thromboembolism to the right leg which he sustained 
after the repair of the aortic aneurysm.  The VA physician 
noted that there has only been limited research into the 
delayed effects following cold injury, but that long-term 
follow-up studies of former prisoners of war have not 
resulted in the addition of atherosclerotic vascular disease 
or aortic aneurysms to the list of conditions for which a 
former prisoner of war might have problems and receive 
service connection for disability.  

The physician expressed the opinion that there was nothing in 
the claims file to support the opinion that the veteran's 
cold injury sustained as a prisoner of war contributed in any 
substantial way to the limb loss that occurred in 1995.  He 
stated that there was nothing in the current medical 
literature to suggest a relationship between a remote 
peripheral cold injury and the subsequent development of 
severe atherosclerotic aortic and iliofemoral artery disease 
and aneurysm development and rupture.  He stated that the 
conclusion of the veteran's private physician that the remote 
cold injury contributed to the limb loss was not supported by 
anything other than the physician's clinical opinion.  

In May 1998, the veteran underwent a VA prisoner-of-war 
protocol examination.  He described his prisoner-of-war 
experience, including cold injury to the hands and feet.  He 
indicated that he wore socks to bed most of the time, and 
that he had aching, burning, numbness, and itching of the 
feet after service.  Physical examination showed some organic 
residuals of frostbite of the left foot, with trophic 
discolored toenails.  The examination provided findings 
relating to other disabilities, but did not provide any 
opinion concerning any relationship between the veteran's 
cold injury in service and the 1995 amputation of the right 
foot.  It was noted that the veteran had needed a subsequent 
amputation below the knee.  

In December 1998, the veteran suggested that the regional 
office obtain additional medical records, as he had recently 
been seen at a VA medical facility.

In a rating action in January 1999, the veteran was granted 
service connection for additional disabilities resulting from 
his prisoner-of-war experience.  His combined rating was 
increased to 50 percent, effective from October 21, 1995, and 
60 percent, effective from January 12, 1998.  In this rating 
action of January 1999, the regional office deferred any 
additional consideration of the question of service 
connection for residuals of the amputation of the right foot 
pending receipt of any additional medical evidence.

The regional office then requested copies of any additional 
medical records from the VA medical facility mentioned by the 
veteran.  This medical facility then sent another copy of the 
VA prisoner-of-war protocol examination dated in May 1998.  

The regional office then sent a letter, dated in March 1999, 
to the veteran indicating that they had requested the 
veteran's medical records from the VA medical facility 
previously indicated by the veteran and that such records had 
been received, consisting of the prisoner-of-war protocol 
examination which had previously been of record.  The 
regional office invited the veteran to furnish any additional 
medical evidence which could be considered in evaluating his 
claim.  Subsequently, the veteran reported that he had no 
further medical evidence to submit.  The case was then sent 
to the Board for appellate consideration. 

II.  Analysis

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service. Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this case, the 
veteran did submit a physician's opinion indicating that 
there was some relationship between the veteran's trenchfoot 
condition incurred in service and the 1995 amputation of the 
right foot.  The regional office and the Board has determined 
that such evidence is sufficient to well ground the present 
claim. 

However, the veteran's private physician did not have the 
benefit of all of the veteran's medical records, including 
the post service medical records, when he offered his opinion 
in January 1997.  Two VA physicians reviewed the veteran's 
medical records, including service medical records, post 
service medical records, and the records of treatment in 
1995.  They noted that post service medical records did not 
show any significant problems with the veteran's feet.  They 
further noted that the ruptured aortic aneurysm, and its 
sequelae, including emboli in the lower extremities and the 
loss of blood supply in the lower extremities, directly 
caused the problems in the right foot that led to the 
amputation in 1995.  

The VA physicians stated that there was nothing in the 
literature or the veteran's claims file to support the 
opinion that the veteran's cold injury sustained as a 
prisoner of war contributed in any substantial way to the 
limb loss suffered in 1995.  They further indicated that the 
opinion offered by the veteran's physician was not supported 
by anything other than his clinical opinion.  The VA 
physicians specifically stated that the veteran's aortic 
aneurysm and associated thromboembolisms directly led to the 
loss of the right foot.  The VA examiner in January 1998 
stated that there was no relationship between the aortic 
aneurysm, its rupture, the thromboembolism, the subsequent 
peripheral ischemia, and the limb loss, and the remote cold 
exposure injury.

Such opinions by the VA physicians are more than adequately 
supported by the evidence in the present claims file.  The 
veteran's discharge from service showed no skin changes or 
abnormalities of the feet, and no problems with the 
peripheral vascular system or the cardiovascular system.  The 
VA examinations shortly after discharge from service also 
failed to show any abnormality of the feet, skin, peripheral 
vascular system, or cardiovascular system.  The present 
record fails to establish that the aortic aneurysm and its 
sequelae were incurred in or aggravated by service.  The 
Board, after weighing both the opinions by the VA physicians 
and the veteran's physician, rely on the opinions by the VA 
physicians because such physicians had the benefit of all of 
the veteran's medical records and provided reasons and bases 
for such opinions.  Such opinions are more persuasive than 
the opinion by the private physician.  

Finally, there is no medical evidence or opinion establishing 
that any service-connected disability aggravated the 
nonservice-connected disabilities which led to the amputation 
of the right foot.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Accordingly, the claim for service connection for 
residuals of an amputation of the right lower extremity is 
denied.  

One other point should be mentioned.  The veteran's 
representative has noted that the rating action in 
January 1999 deferred consideration of the question of 
service connection for the amputation of the right lower 
extremity, while deciding other questions.  The 
representative questioned whether a final determination, 
considering all of the evidence, was made relating to the 
present issue and whether the case should be remanded.  

In this regard, the regional office had denied the claim for 
service connection initially in the rating in March 1996.  
After the veteran submitted statements from Dr. Savrin, 
testified at a hearing, and had his claim reviewed by a VA 
physician in June 1997, the regional office reaffirmed the 
denial of service connection for the claimed disability in 
the rating in August 1997.  Subsequently, the VA opinion of 
January 1998 was received, but this opinion reinforced the 
prior VA opinion, indicating that the veteran's amputation 
was not etiologically related to his service connected 
trenchfoot condition or the cold exposure during service.  A 
supplemental statement of the case was sent to the veteran in 
March 1998 containing information about the January 1998 VA 
examination.  In May 1998, the veteran underwent a VA 
prisoner-of-war protocol examination, which did not provide 
any opinion concerning any relationship between the veteran's 
cold injury in service and the 1995 amputation.  

In January 1999, the regional office indicated that a 
decision with regard to the claimed disability was being 
deferred because the veteran had indicated the previous month 
that there were additional medical records.  When such 
medical records were obtained and found to be repetitious of 
evidence previously submitted, the veteran was advised and 
requested to provide any other medical records that might be 
pertinent.  The veteran then advised the regional office that 
there were no further medical records for him to submit.  
Since the claim had been denied prior to the January 1999 
rating, and since no evidence was received that could be 
considered favorable to the veteran since the prior rating 
denying service connection, the rating in January 1999 is not 
considered of sufficient significance to remand the case to 
the regional office.  In addition, the veteran has received 
notice of all medical opinions that are favorable and 
unfavorable to his claim.  A remand is not deemed appropriate 
or necessary.


ORDER

Entitlement to service connection for an amputation of the 
right lower extremity is not established.  The benefit sought 
on appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

